Citation Nr: 1528753	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for umbilical and inguinal hernias.

2.  Entitlement to service connection for plantar fasciitis.  

3.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from February 1979 to November 1985 and from January 1991 to March 1991.  He also had service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran previously perfected an appeal for three additional issues, service connection for posttraumatic stress disorder (PTSD), a bowel condition, and tinnitus.  He withdrew his appeal of those issues in March 2014.  Because the withdrawal was received prior to when the case was transferred to the Board in July 2014, those issues are outside the scope of this appeal, and no further action can be taken by the Board as to those issues.  See 38 C.F.R. § 20.204(b)(3) (2014).    

The issues of service connection for (1) plantar fasciitis and (2) a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's hernias, preexisted all periods of his active duty service, and were not aggravated during any period of service.  


CONCLUSION OF LAW

The criteria to establish service connection for umbilical and inguinal hernias are not met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information, including in August 2010.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  Finally, the Veteran underwent a VA examination in January 2011, and it is adequate to fully inform the Board's determination on the complex medical questions raised by the appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  Because the evidence of record is otherwise adequate to fully resolve the matter, no further VA examination is necessary. See 38 C.F.R. § 3.159(c)(4) (2014).

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider this claim at this time.

II.  Analysis

The Veteran seeks service connection for hernias.  He maintains that these were aggravated by the strenuous exercise during his service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Application of the presumption of soundness is not precluded if a service entrance examination is unavailable.  See, e.g., Quirin v. Shinseki, 22 Vet. App. 390, 397, n.5 (2009) (citing Lee v. Brown, 10 Vet.App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (implicitly finding that where a veteran's service entrance examination report was unavailable (presumed been lost in a fire at the NPRC in 1973), "as a matter of law, the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admissions during clinical evaluations" during service "of a preservice history of psychiatric problems.").  

However, the presumption of sound condition does not apply if an entrance examination was not performed contemporaneous with entry to a period of service, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 45 (1994) (the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected).

Moreover, the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  In other words, before the presumption of soundness is applicable, the evidence must show that a disease or injury, if not noted upon entry to service, manifested during or was incurred in service.  Id.  The presumption of soundness is not for application without a predicate finding that a pre-service disease or injury manifested or was incurred in service.  Id.  Consequently, there must be evidence that the disease or injury (not noted upon entry to service) manifested or was incurred in service.  Id. at 52.

The presumption of sound condition does not apply if an entrance examination was not performed contemporaneous to a period of ADT or IADT, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proof in establishing aggravation.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75, (2010).  In the context of periods of ADT and IADT, "the term 'aggravated' . . . means that in order for a claimant to have active service that qualifies him to be a 'veteran,' the evidence must establish that during his period of active duty for training, he experienced a permanent increase in disability beyond the natural progress of that disease or injury.  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease."  The presumption of aggravation does not apply in the case of a claimant without "veteran" status, but "the benefit of the doubt standard applies to the question of veteran status."  Donnellan, 24 Vet. App. at 174-75.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

The claim of service connection for hernias must be denied because the evidence establishes that the condition preexisted service and was not aggravated therein.  

Specifically, there is no material question that the Veteran currently has residuals of hernia repair operations, the most recent of which was completed after service in 2005.  This fact is not materially in dispute.  

It is also not materially in dispute that the Veteran first experienced hernia problems prior to his enlistment in February 1979.  In fact, he reported at enlistment that he had a history of "hernia (repaired)," which was observed to involve "[b]ilat[eral] inguinal hernia repair 1978 - NCNS [No Complications, No Sequelae]."  On physical examination, the examiner noted the presence of "[b]ilat[eral] surgical scar inguinal areas." 

Because the condition was noted at service entrance, the Veteran cannot be presumed sound at service entrance as to that medical condition.  See 38 U.S.C.A. § 1111.  The Board notes that the "NCNS" designation is not consequential in this regard.  Even though the hernia condition was asymptomatic at the time of his induction, it was nonetheless "noted" on the induction medical examination report.  Therefore, its preexistence is established.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

Accordingly, the question becomes whether it was aggravated during service.  On this question, the most compelling evidence tends to establish that it was not.  

Of particular significance, the STRs show that he sought treatment on multiple occasions, but no worsening is indicated.  

First, in December 1979, he complained of right side pain for two weeks, and he requested evaluation of hernia repair.  This was conducted, and the physical examination was "unremarkable" with "no masses."  

Next, in June 1980, he was seen for complaints of pain in the lower abdomen for approximately two hours, and this was found to be "muscular pain."  He had similar complaints in March 1981, at which time it was noted that he "had two hernia operations."  At that time, the assessment was "[i]ncisional pain."  The following month, April 1981, he was seen for right scrotal pain, post hernia repair with pain lasting for a few second.  On physical examination, there was "no recurrent hernia appreciated at this time[.]"  

Approximately one year later, in June 1982, he was seen for complaints of pus coming out of the wound site of the past hernia operation.  The site of the hernia repairs was examined and was found to be "well healed [without] evidence recurred [sic]."  The diagnosis at that time was folliculitis.  Likewise, in November 1983, he sought treatment for "'pus' draining from the incision for hernia repair done in 1978[.]"  A physical examination was conducted, and it revealed two pustules in the pubic area with hair follicle noted; this was diagnosed as folliculitis.  

Thus, the Veteran sought treatment during service for complaints he attributed to the hernias.  With the exception of the March 1981 treatment, the remaining treatment records affirmatively establish other etiologies for those complaints.  These assessments are substantial evidence that the preexisting condition was not aggravated during service, because the specific site was repeatedly examined and affirmatively found to be negative.  The March 1981 treatment, being the sole exception, cannot be considered evidence of a permanent worsening because the treatment the following month affirmatively tested for, but a recurrent hernia was found to be absent.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996), Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Crowe v. Brown, 7 Vet. App. 238, 247-8 (1994); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  

In short, the STRs contain substantial evidence tending to establish that the preexisting condition did not worsen during service.

Also determinative, the Veteran underwent a VA examination  in January 2011 in connection with this appeal.  The VA examiner directly addressed the aggravation question, and concluded that the "[b]ilateral inguinal hernia was not permanently aggravated by his time in service none noted [sic]."  The VA examiner reasoned that the Veteran "had bilateral inguinal hernia repair prior to military service.  There are a couple of visits to the treatment clinic while on active duty that may have pertained to his hernia repair.  One was for right scrotal pain and one was for right inguinal pains.  These were brief and non disabling as he was sent back to duty.  There was [sic] no further complaints regarding his inguinal hernias[.]"  The VA examiner also reasoned that the Veteran "had no disabling manifestations from either hernias.  There were no active duty visits related to his inguinal hernia repairs and there is possible [sic] a couple of brief visits related to his inguinal hernia repairs, but he was sent back to duty in both cases and there was no evidence of any chronic problems related to this issue[.]"  In reaching these conclusions, the VA examiner established the pre-service baseline as "bilateral inguinal hernia repair prior to military service.  [The Veteran] also had an umbilical hernia repair, once in 1996 and again in 2005 with mesh inserted[.]"

The Board must find that this VA examiner's opinion is determinative because (a) it was based on an accurate history and (b) expresses the medical reasons underpinning the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, it is further evidence tending to establish that the Veteran's preexisting hernia condition was not worsened to any degree during service.  

Finally, the Board notes a post-service treatment record from January 1996, which provides further evidence that the preexisting condition was not aggravated during service.  In seeking treatment for an umbilical hernia, it was noted that he "has had bilateral inguinal hernia repair . . . inguinal hernias have been repaired with no recurrence."  This assessment is further affirmative evidence indicating that there were no further problems after the pre-service repair.  

Because the in-service treatment records, the January 2011 VA examination, and the post-service evidence all indicate that the condition did not worsen during service, the Board must find that the Veteran is not entitled to the presumption of aggravation.  Without evidence of aggravation during service, there can be no legal basis for granting the benefit.  See 38 U.S.C.A. § 1153.  

The Board notes that the Veteran was ordered to active duty for a second period of service from January 22, 1991 to March 26,1991.  The presumption of sound condition does not apply to this period of service because an entrance examination was not performed contemporaneous with entry.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The preexistence of this condition is established, however, by the earlier evidence of its existence, as discussed herein above.  As with the prior period of service, the presumption of aggravation cannot be applied, because a comparison of an earlier physical examination and a later examination tend to affirmatively establish that there was no worsening during this period of service.  

Specifically, six months before this period of service, he underwent a service physical in September 1990.  It confirms a bilateral hernia scar; there is no other abnormality noted.  In March 1991, a "deactivation," a physical examination again showed the surgical scars.  Where the examiner was asked to summarizes the "defects and diagnoses," it was written "none."  On the medical history portion of this deactivation examination, the Veteran reported his history of hernia operations, which the examiner found to have "no sequelae."  

On this record, there is no basis to find that the preexisting condition underwent any degree of worsening during this second period of active duty.  Accordingly, the presumption of aggravation cannot apply.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).

The Veteran himself feels that the condition was caused or aggravated by the strenuous exercise of his service.  He wrote in a June 2012 statement that:

I carried an m60 machine gun and I was an m11a1 armored personnel carrier driver.  While in the reserves I went to Drill Sergeant School, and earned my badge.  As a soldier, strenuous exercise was part of the everyday life I entered the military with an umbilical hernia that I was unaware of that I had, during that time the recruiters didn't care I just wanted to get body into the service for their retirement points.  Enclosed is a photo of what an umbilical hernia looks like.  My hernia looks worst today.  As reported in my records I had to surgeries to repair my hernia.  At the early part of my career in the military I complained about having pains in my abdomen and groin areas.  There was documented that at times pus was coming out from the area where there was an incision when I went on sick call.  It took almost twenty years of complaining about pain in my stomach and groin area while serving in the military a civilian doctor told me that I had a hole in my stomach.  During examination he told me that he could put his finger in my stomach.  He asked me what is it that I did I told him that I was in the military.  He told me that I was lucky that my intestines never pushed their way out with the things I had to do and that I could have been seriously injured.

The Veteran went on to write in this statement that "I was discharged in March of 1996 and immediately following my discharge I had surgery to repair my umbilical hernia.  I say that with all I had to endure during the 17 plus years in the military that the military played a significant role in me having to have surgery."  
	
The Board must find that the Veteran's lay belief, while reasonable, does not tend to establish aggravation during his service.  It is commonly known and within the competence of a lay person to understand the role between strenuous physical activity and hernias.  However, the ability to distinguish between permanent worsening of a preexisting condition versus symptomatic flare-ups without any underlying worsening cannot be determined by mere observation alone and is not otherwise within the competence of a lay person.  See Fountain, 27 Vet. App. At 274-75.  In this regard, it is notable that the Veteran's lay statement tends to confirm the complex nature of this medical question.  For instance, he wrote "[t]here was documented that at times pus was coming out from the area where there was an incision when I went on sick call."  The STRs show, however, that these complaints were diagnosed as folliculitis instead of a complication of his surgery.  Accordingly, his lay belief alone does not increase the likelihood of an aggravation during service. 

He also asserts aggravation on the basis of the chronology of his post-service surgery.  The medical records show that, in January 1996, he did present for treatment at a private facility with complaints of "umbilical hernia and this bothers him and he wants to have this repair. "  The doctor recommended repair."  Earlier, in July 1995, his company commander counseled him for "not completing a successful APFT within the lst training year."  His service personnel record was "flagged" for failing to complete the test successfully.  Later in January 1996, shortly after the medical consultation, he wrote to his unit declaring his intentions to take the physical test and "finish out" his service despite the hernia, which had "set [him] back a little."  

To the extent the Veteran asserts that this chronology of events must necessarily establish aggravation because he needed surgery so close in time after his service, it is widely recognized that a temporal proximity is not a valid indicator of a nexus.  See e.g., Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1254 (11th Cir. 2010).  Aside from the fact of chronology, this evidence does not provide the evidentiary foundation for establishing the likelihood that either (1) there was a worsening of the condition occurred during any period of active duty for training or (2) that the worsening was caused by the period of active duty for training.  See Smith, 24 Vet. App. 40.  

For these reasons, the Veteran's lay belief regarding aggravation is not competent evidence tending to increase the likelihood of an aggravation during any period of his service.  

Because there is substantial evidence tending to affirmatively establish that his preexisting hernia condition was not aggravated by service, there is no evidentiary basis to find in favor of the second element of the service connection claim, in-service aggravation of the preexisting disease.  Therefore, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in relative equipoise on all material elements of the claim.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for umbilical and inguinal hernias is denied.  


REMAND

Heart Disease

The claim of service connection for heart disease must be remanded to obtain a supplemental VA opinion.  

The Veteran maintains that he has heart disease due to exposure to Agent Orange or other toxic substances during service at Fort McClellan, Alabama.  

His post-service medical records establish a heart abnormality beginning from July 2010, when an EKG showed left axis deviation and Q waves in inferior leads.  This was interpreted as an abnormal result.  

Furthermore, his DD Form 214 for his period of service in 1991 confirms that he was separated from service at Fort McClellan.  The record before the Board, including publicly available information on VA websites, confirms that "[s]ome members of the U.S. Army  . . . may have been exposed to one or more of several hazardous materials," while serving at Fort McClellan, including "Airborne polychlorinated biphenyls (PCBs) from the Monsanto plant in the neighboring town."  See http://www.publichealth.va.gov/exposures/fort-mcclellan/

Thus, the evidence currently tends to indicate (a) a current diagnosis and (b) an in-service event.  Three is not sufficient medical evidence to resolve the nexus question.  In this regard, the Veteran underwent a VA examination in January 2011.  The VA examiner did not reach the nexus question as there was no indication of a heart condition at that time.  Because the subsequently developed evidence establishes a heart abnormality, however, the VA examination conducted in January 2011 is not entirely adequate to fully inform the Board's determination on the complex medical questions raised by the appeal.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.")  

Plantar Fasciitis

As with the claim of service connection for heart disease, the claim of plantar fasciitis must be returned for a further VA opinion.  The January 2011 VA examiner addressed plantar fasciitis, but did not conduct any diagnostic tests.  The VA examiner also found that there were "not complaints of foot or heel pains," when the Veteran was "seen in the VA here."  

This VA examination appears incomplete because the Veteran was seen at VA three months later, in March 2011, with complaints of foot pain.  X-rays were conducted, and the films showed "Mild DJD and prominent calcaneal spur."  Because the January 2011 VA examiner's opinion was premised primarily on the lack of "documentation" and complaints, the opinion is not entirely adequate to fully inform the Board's determination on the complex medical questions raised by the appeal.

For these reasons, both issues must be remanded for further medical expert opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's complete claims folder to be returned to the examiner who conducted the January 2011 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed heart condition. (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review the entire record, including the results of the last examination. Based on this review, the examiner is asked to address the likelihood that the Veteran's heart condition or foot condition is a result of service.

(a)  With regard to the claimed heart condition, the examiner is particularly asked to review an EKG conducted at a private facility in July 2010 showing left axis deviation and Q waves in inferior leads, which was interpreted as an abnormal result.  In light of this study, the examiner is asked to address whether it is at least as likely as not (i.e., of at least equal medical probability) that the condition is a result of exposure to toxic substances at Ft. McClellan in 1991.  

For purposes of this question, the examiner should assume as true that the potential toxic substances included airborne polychlorinated biphenyls (PCBs) released from a Monsanto plant in a neighboring town. The examiner is directed to the following VA website for more detailed information on the nature of these exposures:

http://www.publichealth.va.gov/exposures/fort-mcclellan/

(b) With regard to plantar fasciitis, the VA examiner is asked to review X-rays conducted at VA in March 2011 showing "[m]ild DJD and prominent calcaneal spur."  In light of this study, the examiner is asked to address whether it is at least as likely as not (i.e., of at least equal medical probability) that the condition is a result of the Veteran's service.  

In answering all questions, the examiner is asked to articulate the reasons underpinning all conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.

2. After completing all action set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in that directive.

Then, readjudicate the remanded matters with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations. The Veteran and his representative should be afforded the appropriate time period to respond. Thereafter, if indicated, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


